Exhibit 10.4

 

TRANSITION SERVICES AGREEMENT

 

by and among

 

IAC/INTERACTIVECORP,

 

HSN, INC.,

 

INTERVAL LEISURE GROUP, INC.

 

TICKETMASTER

 

and

 

TREE.COM, INC.

 

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This TRANSITION SERVICES AGREEMENT, dated as of August 20, 2008 (this “Services
Agreement”), is entered into by and among IAC/InterActiveCorp, a Delaware
corporation (“IAC” or “New IAC”), HSN, Inc., a Delaware corporation and wholly
owned subsidiary of IAC (“HSNSpinco” or “HSN”), Interval Leisure Group, Inc., a
Delaware corporation and wholly owned subsidiary of IAC (“Interval Spinco” or
“Interval”), Ticketmaster, a Delaware corporation and wholly owned subsidiary of
IAC (“TMSpinco” or “TM”), and Tree.com, Inc., a Delaware corporation and wholly
owned subsidiary of IAC (“Tree Spinco” or “LT” and, together with HSNSpinco,
Interval Spinco and TMSpinco, the “Spincos” and, the Spincos together with IAC,
the “Parties” and each a “Party”).

 

WHEREAS, the Board of Directors of IAC has determined it is appropriate and
desirable to separate IAC and the Spincos into five publicly-traded companies
all as set forth in that certain Separation and Distribution Agreement, dated as
of even date herewith, by and among the Parties (the “Separation Agreement”);

 

WHEREAS, IAC and the Spincos expect to enter into the Separation Agreement on
the date hereof, which sets forth, among other things, the assets, liabilities,
rights and obligations of each of the Parties for purposes of effecting the
separation of IAC and the Spincos; and

 

WHEREAS, in connection with such separation, (a) each of the Spincos desires to
procure certain services from IAC and/or one or more of the other Spincos, and
IAC and such other Spincos each are willing to provide such services, during a
transition period commencing on the applicable Effective Date (as defined in
Section 7.01), on the terms and conditions set forth in this Services Agreement;
and (b) IAC desires to procure certain services from the Spincos, and each of
the Spincos is willing to provide such services to IAC, during a transition
period commencing on the applicable Effective Date, on the terms and conditions
set forth in this Services Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Services Agreement, the Parties hereby agree as
follows:

 

ARTICLE I

 

Definitions

 

1.01.        All terms used herein and not defined herein shall have the
meanings assigned to them in the Separation Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

Agreement To Provide and Accept Services

 

2.01.        Provision of Services.

 

(a)           On the terms and subject to the conditions contained herein, IAC
agrees with each Spinco, as applicable, that it shall provide, or shall cause
its Subsidiaries and Affiliates and their respective employees designated by IAC
(such designated Subsidiaries, Affiliates and employees, together with IAC,
being herein collectively referred to as the “IAC Service Providers”) to
provide, to such Spinco the services (“IAC Services”) listed on the Schedule of
Services attached hereto (the “Services Schedule”) as being performed by IAC or
a member of its Corresponding Group identified in the column of the Services
Schedule titled “Spin Party” and being received by such Spinco.  Subject to 
Section 3.01, any decisions as to which of the IAC Service Providers (including
the decisions to use third parties) shall provide the IAC Services shall be made
by IAC in its sole discretion, except to the extent specified in the Services
Schedule.  Each IAC Service shall be provided in exchange for the consideration
set forth with respect to such IAC Service on the Services Schedule or as IAC
and such Spinco may otherwise agree in writing.  Each IAC Service shall be
provided and accepted in accordance with the terms, limitations and conditions
set forth herein and on the Services Schedule.

 

(b)           On the terms and subject to the conditions contained herein,
TMSpinco agrees with each other Spinco and IAC, as applicable, that it shall
provide, or shall cause its Subsidiaries and Affiliates and their respective
employees designated by it (such designated Subsidiaries, Affiliates and
employees, together with TMSpinco, being herein collectively referred to as the
“Ticketmaster Service Providers”) to provide, to such other Spinco or IAC, as
applicable, the services (“Ticketmaster Services”) listed on the Services
Schedule as being performed by TM or a or a member of its Corresponding Group
identified in the column of the Services Schedule titled “Spin Party” and being
received by such other Spinco or IAC, as applicable.  Subject to Section 3.01,
any decisions as to which of the Ticketmaster Service Providers (including the
decisions to use third parties) shall provide the Ticketmaster Services shall be
made by TMSpinco in its sole discretion, except to the extent specified in the 
Services Schedule.  Each Ticketmaster Service shall be provided in exchange for
the consideration set forth with respect to such Service on the Services
Schedule or as TMSpinco and the applicable recipient of the Ticketmaster
Services may otherwise agree in writing.  Each Ticketmaster Service shall be
provided and accepted in accordance with the terms, limitations and conditions
set forth herein and on the Services Schedule.

 

(c)           On the terms and subject to the conditions contained herein,
HSNSpinco agrees with each other Spinco and IAC, as applicable, that it shall
provide, or shall cause its Subsidiaries and Affiliates and their respective
employees designated by it (such designated Subsidiaries, Affiliates and
employees, together with HSNSpinco, being herein collectively referred to as the
“HSN Service Providers”) to provide, to such other Spinco or IAC, as applicable,
the services (“HSN Services”) listed on the Services Schedule as being performed
by HSN or a member of its Corresponding Group identified in the column of the
Services Schedule titled “Spin Party” and being received by such other Spinco or
IAC, as applicable.  Subject to

 

3

--------------------------------------------------------------------------------


 

Section 3.01, any decisions as to which of the HSN Service Providers (including
the decisions to use third parties) shall provide the HSN Services shall be made
by HSNSpinco in its sole discretion, except to the extent specified in the
Services Schedule.  Each HSN Service shall be provided in exchange for the
consideration set forth with respect to such Service on the Services Schedule or
as HSNSpinco and the applicable recipient of the HSN Services may otherwise
agree in writing.  Each HSN Service shall be provided and accepted in accordance
with the terms, limitations and conditions set forth herein and on the Services
Schedule.

 

(d)           On the terms and subject to the conditions contained herein,
Interval Spinco agrees with each other Spinco and IAC, as applicable, that it
shall provide, or shall cause its Subsidiaries and Affiliates and their
respective employees designated by it (such designated Subsidiaries, Affiliates
and employees, together with Interval Spinco, being herein collectively referred
to as the “Interval Service Providers”) to provide, to such other Spinco or IAC,
as applicable, the services (“Interval Services”) listed on the attached
Services Schedule as being performed by Interval or a member of its
Corresponding Group identified in the column of the Services Schedule titled
“Spin Party” and being received by such other Spinco or IAC, as applicable. 
Subject to Section 3.01, any decisions as to which of the Interval Service
Providers (including the decisions to use third parties) shall provide the
Interval Services shall be made by Interval Spinco in its sole discretion,
except to the extent specified in the Services Schedule.  Each Interval Service
shall be provided in exchange for the consideration set forth with respect to
such Service on the Services Schedule or as Interval Spinco and the applicable
recipient of the Interval Services may otherwise agree in writing.  Each
Interval Service shall be provided and accepted in accordance with the terms,
limitations and conditions set forth herein and on the Services Schedule.

 

(e)           On the terms and subject to the conditions contained herein, Tree
Spinco agrees with each other Spinco and IAC, as applicable, that it shall
provide, or shall cause its Subsidiaries and Affiliates and their respective
employees designated by it (such designated Subsidiaries, Affiliates and
employees, together with Tree Spinco, being herein collectively referred to as
the “Tree Service Providers” and together with the IAC Service Providers, the
Ticketmaster Service Providers, the HSN Service Providers and the Interval
Service Providers, being herein collectively referred to as the “Service
Providers”) to provide, to such other Spinco or IAC, as applicable, the services
(“Tree Services” and together with the IAC Services, the Ticketmaster Services,
the HSN Services and the Interval Services, being herein collectively referred
to as the “Services”) listed on the Services Schedule as being performed by LT
or a member of its Corresponding Group identified in the column of the Services
Schedule titled “Spin Party” and being received by such other Spinco or IAC, as
applicable.  Subject to Section 3.01, any decisions as to which of the Tree
Service Providers (including the decisions to use third parties) shall provide
the Tree Services shall be made by Tree Spinco in its sole discretion, except to
the extent specified in the Services Schedule.  Each Tree Service shall be
provided in exchange for the consideration set forth with respect to such
Service on the Services Schedule or as Tree Spinco and the applicable recipient
of the Tree Services may otherwise agree in writing.  Each Tree Service shall be
provided and accepted in accordance with the terms, limitations and conditions
set forth herein and on the Services Schedule.

 

(f)            As used in this Services Agreement, the term “Receiving Party”
shall mean the

 

4

--------------------------------------------------------------------------------


 

Party receiving (or the Party another member of whose Corresponding Group is
receiving) the applicable Services from a Service Provider.

 

2.02.        Books and Records; Availability of Information.    Each Party shall
create and maintain accurate books and records in connection with the provision
of the Services performed or caused to be performed by it and, upon reasonable
notice from a Receiving Party, shall make available for inspection and copying
by such Receiving Party’s agents such books and records to the extent relating
to the Services provided to such Receiving Party hereunder during reasonable
business hours with such inspection occurring no more than one (1) time during
the term in which the Service Provider has provided the applicable Service to
the Receiving Party. Moreover, such inspection shall be conducted by the Receive
Party or its agents in a manner that will not unreasonably interfere with the
normal business operations of the Service Provider.  Each Receiving Party shall
make available on a timely basis to the Service Providers all information and
materials reasonably requested by such Service Providers to enable them to
provide the applicable Services.  Each Receiving Party shall provide to the
Service Providers reasonable access to such Receiving Party’s premises to the
extent necessary for the purpose of providing the applicable Services.

 

ARTICLE III

 

Services; Payment; Independent Contractors

 

3.01.        Services To Be Provided.    (a) Unless otherwise agreed between the
applicable Party providing Services hereunder and the Receiving Party (including
to the extent specified in the applicable entry on the Services Schedule),
(i) the Service Providers shall be required to perform the Services only in a
manner, scope, nature and quality as provided by or within IAC that is similar
in all material respects to the manner in which such Services were performed
immediately prior to the applicable Effective Date, and (ii) the Services shall
be used for substantially the same purposes and in substantially the same manner
(including as to volume, amount, level or frequency, as applicable) as the
Services have been used immediately prior to the applicable Effective Date;
provided,  however, that the applicable entry on the Services Schedule shall
control the scope of the Service to be performed (to the extent provided
therein), unless otherwise agreed in writing.  Each Party and the Service
Providers shall act under this Services Agreement solely as an independent
contractor and not as an agent or employee of any other Party or any of such
Party’s Affiliates. As an independent contractor, all overhead and personnel
necessary to the Services required of the Service Providers hereunder shall be
the Service Provider’s sole responsibility and shall be at the Service
Provider’s sole cost and expense. No Service Provider shall have the authority
to bind the Receiving Party by contract or otherwise.

 

(b)           The provision of Services by the Service Providers shall be
subject to Article V hereof.

 

(c)           Each Party agrees with each other Party providing Services to it
hereunder to use its reasonable efforts to reduce or eliminate its dependency on
such Services as soon as is

 

5

--------------------------------------------------------------------------------


 

reasonably practicable; provided that a breach of this Section 3.01(c) shall not
affect a Service Provider’s obligation to provide any Service through the term
applicable to such Service.

 

3.02.        Each Receiving Party and Party providing Services to it hereunder
will use good-faith efforts to reasonably cooperate with each other in all
matters relating to the provision and receipt of Services.  Such cooperation
shall include obtaining all consents, licenses or approvals necessary to permit
each such Party to perform its obligations to such Receiving Party hereunder;
provided, however, under no circumstances shall any Service Provider be required
to make any payments to any third party in respect of any such consents,
licenses or approvals nor shall any Service Provider be required to make any
alternative arrangements in the event that any such consents, licenses or
approvals are not obtained.

 

3.03.        Additional Services.

 

(a)           From time to time during the term applicable to any Service being
provided by a Service Provider, each Party may request any of the other Parties
(i) to provide additional or different services which such other Party is not
expressly obligated to provide under this Services Agreement if such services
are of the type and scope provided by such providing Party within IAC during
fiscal year 2008 or (ii) expand the scope of any Service (such additional or
expanded services, the “Additional Services”).  The Party receiving such request
shall consider such request in good faith and shall use commercially reasonable
efforts to provide such Additional Service; provided, no Party shall be
obligated to provide any Additional Services if it does not, in its reasonable
judgment, have adequate resources to provide such Additional Services or if the
provision of such Additional Services would interfere with the operation of its
business.  The Party receiving the request for Additional Services shall notify
the requesting Party within fifteen (15) days as to whether it will or will not
provide the Additional Services.

 

(b)           If a Party agrees to provide Additional Services pursuant to
Section 3.03(a), then a representative of each applicable Party shall in good
faith negotiate the terms of a supplement to the Services Schedule which will
describe in detail the service, project scope, term,  price and payment terms to
be charged for the Additional Services.  Once agreed to in writing, the
supplement to the Services Schedule shall be deemed part of this Services
Agreement as of such date and the Additional Services shall be deemed “Services”
provided by such Service Provider to such Receiving Party hereunder, in each
case subject to the terms and conditions of this Agreement.

 

3.04.        Payments.    Except as set forth on the Services Schedule,
statements will be delivered to each applicable Receiving Party within fifteen
(15) days after the end of each month by the Service Providers designated by
each providing Party for Services provided by such Service Provider to the
Receiving Party during the preceding month, and each such statement shall set
forth a brief description of such Services, the amounts charged therefor, and,
except as the applicable providing Party and Receiving Party may agree or as set
forth on the Services Schedule, such amounts shall be due and payable by the
Receiving Party within thirty (30) days after the date of such statement. 
Statements not paid within such 30-day period shall be subject to late charges,
calculated at an interest rate per annum equal to the Prime Rate plus 2% (or the
maximum legal rate, whichever is lower), and calculated for the actual number of
days elapsed,

 

6

--------------------------------------------------------------------------------


 

accrued from the date on which such payment was due up to the date of the actual
receipt of payment.  Payments shall be made by wire transfer to an account
designated in writing from time to time by the applicable Service Provider.

 

3.05.        Disclaimer of Warranty.    EXCEPT AS EXPRESSLY SET FORTH IN THIS
SERVICES AGREEMENT, THE SERVICES TO BE PURCHASED UNDER THIS SERVICES AGREEMENT
ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.  In the event that the provision of any Service for the
account of a Receiving Party by a Service Provider conflicts with such Service
Provider’s provision of such Service for its own account or the account of other
Receiving Parties, priority for the provision of such Service shall be allocated
in a equitable manner on an aggregate basis, and in a manner consistent with the
Receiving Party’s level of use of such Service during fiscal year 2008 up to the
applicable Effective Date (or as described in the applicable entry on the
Services Schedule).

 

3.06.        Taxes.    In the event that any Tax is properly chargeable on the
provision of the Services as indicated in the applicable entry on the Services
Schedule, the Receiving Party shall be responsible for and shall pay to the
applicable Service Provider the amount of any such Tax in addition to and at the
same time as the applicable Service fees.  All Service fees and other
consideration will be paid free and clear of and without withholding or
deduction for or on account of any Tax, except as may be required by law.

 

3.07.        Use of Services.    Each party, in its capacity as a Receiving
Party agrees with each applicable providing Party that it shall not, and shall
cause its Affiliates not to, resell any Services to any person whatsoever or
permit the use of the Services by any person other than in connection with the
conduct of such Receiving Party’s operations as conducted immediately prior to
the applicable Effective Date.

 

ARTICLE IV

 

Term of Services

 

4.01.        Subject to Section 7.01, the provision of each Service shall
commence on the date hereof and shall terminate no later than twelve (12) months
after the date hereof or as of the date indicated for each such Service in the
applicable entry on the Services Schedule; provided, however, that subject to
the applicable entry on the Services Schedule, any Service may be cancelled or
reduced in amount or any portion thereof by the Receiving Party upon ninety
(90) days written notice thereof (or such other notice period if one is set
forth for such Service in the applicable entry on the Services Schedule) to the
applicable Service Provider subject to the requirement that such Receiving Party
pay to the applicable Service Provider the actual out-of-pocket costs incurred
by such Service Provider, as well as the actual incremental internal costs
incurred by such Service Provider, in each case directly resulting from such
cancellation (including employee severance and other termination costs), which
out-of-pocket and internal costs shall be set forth in a written statement
provided by such Service Provider to the Receiving

 

7

--------------------------------------------------------------------------------


 

Party; provided, further, that such costs shall not exceed amounts payable
hereunder in respect of the applicable Service for the ninety (90) days prior to
such termination.  The forgoing notwithstanding and subject to Section 7.02,
(i) a Service Provider may immediately terminate any individual Service provided
to a Receiving Party in the event that the Receiving Party fails to make
payments for such Service under Section 3.02 and has not cured such failure
within thirty (30) days of written notice of such failure from the applicable
Service Provider, and (ii) upon ninety (90) days written notice, the Service
Provider may terminate any Service provided to a Receiving Party at such time as
the Service Provider no longer provides the same Service to itself for its own
account.

 

4.02.        In the event a Receiving Party requests an extension of the term
applicable to the provision of Services, such request shall be considered in
good faith by the applicable Service Provider.  Any terms, conditions or costs
or fees to be paid by the Receiving Party for Services provided during an
extended term will be on terms mutually acceptable to such Service Provider and
Receiving Party.  For the avoidance of doubt, under no circumstances shall a
Service Provider be required to extend the term of provision of any Service if
(i) the Service Provider does not, in its reasonable judgment, have adequate
resources to continue providing such Services, (ii) the extension of the term
would interfere with the operation of the Service Provider’s business or
(iii) the extension would require capital expenditure on the part of the Service
Provider or otherwise require the Service Provider to renew or extend any
Contract with any third party.

 

ARTICLE V

 

Force Majeure

 

5.01.        The Service Providers shall not be liable for any expense, loss or
damage whatsoever arising out of any interruption of Service or delay or failure
to perform under this Services Agreement that is due to acts of God, acts of a
public enemy, acts of terrorism, acts of a nation or any state, territory,
province or other political division thereof, changes in applicable law, fires,
hurricanes, floods, epidemics, riots, theft, quarantine restrictions, freight
embargoes or other similar causes beyond the reasonable control of the Service
Providers.  In any such event, the applicable Service Provider’s obligations
hereunder shall be postponed for such time as its performance is suspended or
delayed on account thereof.  Each Service Provider will promptly notify the
recipient of the Service, either orally or in writing, upon learning of the
occurrence of such event of force majeure.  Upon the cessation of the force
majeure event, such Service Provider will use commercially reasonable efforts to
resume, or to cause any other relevant Service Provider to resume, its
performance with the least practicable delay (provided that, at the election of
the applicable Receiving Party, the applicable term for such suspended Service
shall be extended by the length of the force majeure event).

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Liabilities

 

6.01.        Consequential and Other Damages.  None of the Service Providers
shall be liable to any Receiving Party with respect to this Services Agreement,
whether in contract, tort (including negligence and strict liability) or
otherwise, for any special, indirect, incidental or consequential damages
whatsoever (except, in each case, to the extent any amount is paid to third
parties by such Receiving Party or its Affiliates) which in any way arise out
of, relate to or are a consequence of, the performance or nonperformance by it
hereunder or the provision of, or failure to provide, any Service hereunder,
including with respect to loss of profits, business interruptions or claims of
customers.

 

6.02.        Limitation of Liability.  Subject to Section 6.03 hereof, the
liability of any Service Provider with respect to this Services Agreement to any
Receiving Party or in respect of any Services provided to such Receiving Party
or any act or failure to act in connection herewith (including, but not limited
to, the performance or breach hereof), or from the sale, delivery, provision or
use of any Service provided under or covered by this Services Agreement, whether
in contract, tort (including negligence and strict liability) or otherwise,
shall be limited to actions or omissions resulting from intentional breach of
this Services Agreement or gross negligence, and, in any event, such liability
shall not exceed the fees previously paid to such Service Provider by such
Receiving Party during the term of the applicable Service giving rise thereto.

 

6.03.        Obligation to Re-perform.  In the event of any breach of this
Services Agreement by any Service Provider resulting from any error or defect in
the performance of any Service (which breach such Service Provider can
reasonably be expected to cure by re-performance in a commercially reasonable
manner), the Service Provider shall use its reasonable commercial efforts to
correct in all material respects such error, defect or breach or re-perform in
all material respects such Service upon receipt of the written request of the
applicable Receiving Party.

 

6.04.        Indemnity.  Except as otherwise provided in this Service Agreement
(including the limitation of liability provisions in this Article VI), each
Party shall indemnify, defend and hold harmless each other Party from and
against any Liability arising out of the intentional breach hereunder or gross
negligence of the Indemnifying Party or its Affiliates, employees, agents, or
contractors (including with respect to the performance or nonperformance of any
Service hereunder).  The procedures set forth in Sections 6.04 and 6.05 of the
Separation Agreement shall apply to any claim for indemnification hereunder.

 

ARTICLE VII

 

Effectiveness; Certain Deemed References; Termination

 

7.01.        Effectiveness; Certain Substitutions.  The provision of Services
hereunder to any Spinco by each other applicable Party and to each other
applicable Party by such Spinco shall commence as of the Distribution Date for
such Spinco (the time of commencement of the provision of such Services being
referred to as the “applicable Effective Date”); provided, that in

 

9

--------------------------------------------------------------------------------


 

the event Services are contemplated to be provided hereunder to such Spinco by
another Spinco (a “Later-Spun Spinco”) the spinoff of which shall not have been
effected prior to or substantially simultaneously with the spinoff of such
first-mentioned Spinco, references herein and in the Services Schedule to such
Later-Spun Spinco in its capacity as Service Provider to such first-mentioned
Spinco shall be deemed references to IAC until the Distribution Date for such
Later-Spun Spinco; and, provided, further, that in the event Services are
contemplated to be provided hereunder by such first-mentioned Spinco to any
Later-Spun Spinco, to the extent requested in writing by IAC (a) references
herein and in the Services Schedule to such Later-Spun Spinco in its capacity as
Receiving Party of Services from such Spinco shall be deemed references to IAC
until the Distribution Date for such Later-Spun Spinco or (b) the provision of
such Service shall be suspended until the Distribution Date for such Later-Spun
Spinco (it being understood that any such suspension shall not increase the term
during which the Service Provider would otherwise have been required to provide
such Service).

 

7.02         Termination.  Notwithstanding anything herein to the contrary, with
respect to each pair of Parties (i.e., with respect to IAC and TMSpinco; IAC and
HSNSpinco; IAC and Interval Spinco; IAC and Tree Spinco; TMSpinco and HSN
Spinco; TMSpinco and Interval Spinco; TMSpinco and Tree Spinco; HSNSpinco and
Interval Spinco; HSNSpinco and Tree Spinco; and Interval Spinco and Tree Spinco)
the rights and obligations of each such Party in respect of such other Party
under this Services Agreement shall terminate, and the obligation of the
applicable Service Provider to provide or cause to be provided any applicable
Service shall cease, on the earliest to occur of (i) the last date indicated for
the termination of any Service provided by one such Party to the other such
Party on the Services Schedule, as the case may be, (ii) the date on which the
provision of all Services by either such Party to the other such Party has been
cancelled pursuant to Article IV hereof or (iii) the date on which this Services
Agreement, to the extent of the rights and obligations of such pair of Parties
to each other, is terminated by either such Party, as the case may be, in
accordance with the terms of Section 7.03 hereof; provided that, in each case,
no such termination shall relieve any Party of any liability for any breach of
any provision of this Services Agreement prior to the date of such termination.

 

7.03.        Breach of Services Agreement; Dispute Resolution.  Subject to
Article VI hereof, and without limiting a Party’s obligations under
Section 4.01, if a Party shall cause or suffer to exist any material breach of
any of its obligations to any other Party (the “Nonbreaching Party”) under this
Services Agreement, including any failure to make a payment within thirty (30)
days after receipt of the statement describing the Services provided for
pursuant to Section 3.04 with respect to more than one Service provided
hereunder, and such breaching Party does not cure such default in all material
respects within thirty (30) days after receiving written notice thereof from the
Nonbreaching Party, the Nonbreaching Party shall have the right to terminate
this Services Agreement to the extent of the rights and obligations of such
Nonbreaching Party and breaching Party to each other hereunder immediately
thereafter.  In the event a dispute arises between two or more Parties regarding
the terms of this Services Agreement, such dispute shall be governed by
Article IX of the Separation Agreement.

 

7.03.        Sums Due.  In addition to any other payments required pursuant to
this Services Agreement, in the event of a termination of this Services
Agreement with respect to the rights and obligations of a Service Provider and a
Receiving Party to each other, such Service Provider

 

10

--------------------------------------------------------------------------------


 

shall be entitled to the immediate payment of, and such Receiving Party shall
within three (3) Business Days, pay to such Service Provider, all accrued
amounts for Services, Taxes and other amounts due from such Receiving Party to
such Service Provider under this Services Agreement as of the date of
termination.

 

7.04.        Effect of Termination.   Section 2.02 hereof and Articles V, VI,
VII and VIII hereof shall survive any termination or partial termination of this
Services Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

8.01.        Incorporation of Separation Agreement Provisions.    The provisions
of Article XIII of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein.

 

8.02.        Ownership of Work Product.  Subject to the Separation Agreement,
(i) each Service Provider acknowledges and agrees that it will acquire no right,
title or interest (including any license rights or rights of use) to any work
product resulting from the provision of Services hereunder for the Receiving
Party’s exclusive use and such work product shall remain the exclusive property
of the Receiving Party and (ii) each Receiving Party acknowledges and agrees
that it will acquire no right, title or interest (other than a non-exclusive,
worldwide right of use) to any work product resulting from the provision of
Services hereunder that is not for the Receiving Party’s exclusive use and such
work product shall remain the exclusive property, subject to license, of the
Service Provider.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be
executed by their duly authorized representatives.

 

 

 

IAC/InterActiveCorp,
a Delaware corporation



 

/s/ Gregory Blatt

 

Name:

Gregory R. Blatt

 

Title:

Executive Vice President

 

 

 

 

 

HSN, Inc.,
a Delaware corporation

 

 

 

/s/ Tanya Stanich

 

Name:

Tanya Stanich

 

Title:

Vice President and Assistant
Secretary

 

 

 

Interval Leisure Group, Inc.,
a Delaware corporation

 

 

 

/s/ Joanne Hawkins

 

Name:

Joanne Hawkins

 

Title:

Vice President and Assistant
Secretary

 

 

 

Ticketmaster,
a Delaware corporation

 

 

 

/s/ Joanne Hawkins

 

Name:

Joanne Hawkins

 

Title:

Vice President and Assistant
Secretary

 

 

 

Tree.com, Inc.,

 

a Delaware corporation

 

 

 

Name:

Tanya Stanich

 

Title:

Vice President and Assistant
Secretary

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------

 